United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 25, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 03-21164
                           Summary Calendar



UNITED STATES OF AMERICA

                       Plaintiff - Appellee

     v.

SAMUEL JAMES WILLIAMS

                       Defendant - Appellant

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-03-CR-227-1
                      --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and PICKERING, Circuit
Judges.

PER CURIAM:*

     Samuel James Williams was convicted in a bench trial of

being a felon in possession of a firearm.      He argues on appeal

that the district court erroneously based its denial of his

motion to suppress on Fields v. City of South Houston, 922 F.2d
1183 (5th Cir. 1991), because Fields has since been implicitly

overruled by intervening Supreme Court cases, including Wilson v.

Arkansas, 514 U.S. 927 (1995), and Atwater v. City of Lago Vista,

532 U.S. 318 (2001).

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 03-21164
                                 -2-

     This court is bound by its decision in Fields unless the

Supreme Court intervenes and implicitly or explicitly overrules

Fields.    See United States v. Short, 181 F.3d 620, 624 (5th Cir.

1999).    “[F]or a panel of this court to overrule a prior

decision, we have required a Supreme Court decision that has been

fully heard by the Court and establishes a rule of law

inconsistent with our own.”    Causeway Medical Suite v. Ieyoub,

109 F.3d 1096, 1103 (5th Cir. 1997), overruled on other grounds

by Okpalobi v. Foster, 244 F.3d 405 (5th Cir. 2001)(en banc).

Wilson did not consider any aspect of the Fields rule that a

warrant is not required for arrests for misdemeanors occurring

outside of an arresting officer’s presence.    See Wilson, 514 U.S.

at 929-37.    In Atwater, the Supreme Court specifically declined

to consider whether “the Fourth Amendment entails an ‘in the

presence’ requirement for purposes of misdemeanor arrests.”

Atwater, 532 U.S. at 340 n.11.    Therefore, Wilson and Atwater did

not establish a rule of law different from that in Fields and we

are bound by our decision in Fields.    See Causeway Medical Suite,
109 F.3d at 1103.

     Williams also argues that Atwater and Maryland v. Pringle,

124 S. Ct.795 (2003), plainly suggest that there is a presence

requirement for warrantless misdemeanor arrests.    However,

neither Atwater nor Pringle specifically considered this issue.

See Pringle, 124 S. Ct. at 798-99; Atwater, 532 U.S. at 340 n.11.

Therefore, the district court’s decision is AFFIRMED.